Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected inventions and species, with claim 1 being generic. Election was made without traverse in the reply filed on 08/16/2022.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0078, line 3, “rticularly” should read “particularly”. 
In paragraph 0078, line 3, it is not understood what “e, and the like.(BT)” means.
 In paragraph 0078, line 3, there is an extra “ before “blocks”.  
In paragraph 0079, line 1, “the terms s” should read “the terms”
In paragraph 0079, line 2, it is not understood what “dly” means.
In paragraph 0080, line 2, “basis.ed” should read “basis”.
In paragraph 0080, line 3, it is not understood what “deor” means. 
In paragraph 0094, “( component, e.g., an apnetwork (he components of the system can be interconnected by any form or medium of digital 
data communication, e.g., a” should read “(e.g. an apnetwork)”.
In paragraph 0101, line 1, “correspoeding” should read “corresponding”.
In paragraph 0102, line 1, “repoeding” should be “responding”
In paragraph 0102, line 2, it is not understood what “associlements” means.
In paragraph 0102, line 4,  it is not understood what “being r indirect bjects” means.
In paragraph 0102, line 5, “thah” should read “that”.
In paragraph 0102, line 5, it is not understood what “relationste” means.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim (KR 102070346) (English machine translation).
Regarding claim 1, Lim discloses a disinfection and sterilization apparatus (abstract), comprising a disinfection and sterilization control component (Fig 1, controller 150) and a disinfection and sterilization component (Fig 1, spray unit 130), wherein: the disinfection and sterilization control component is configured to obtain usage data of a space (para. 61) and control the disinfection and sterilization component to perform disinfection and sterilization operation when the usage data meets a condition of triggering the disinfection and sterilization operation (para. 90); and the disinfection and sterilization component is electrically coupled with the disinfection and sterilization control component (para. 91-92), and is configured to disinfect and sterilize the space under control of the disinfection and sterilization control component (para. 90).
Regarding claim 5, Lim discloses all of the claim limitations as set forth above, also a disinfection and sterilization apparatus, wherein the disinfection and sterilization component comprises an injection orifice (Fig 1, injection unit 130) configured to spray disinfectants (para. 95), and a reservoir configured to store the disinfectants (Fig 5, container 160).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (cited above) in view of Pan (CN 105502134) (English machine translation). 
Regarding claim 2, Lim discloses all the claim limitations as set forth above. Lim also discloses a disinfection and sterilization apparatus, further comprising: a human body sensing component (Fig 1, moving body sensor 111) and it being electrically coupled with the disinfection and sterilization control component, and configured to obtain a passenger-carrying state of the space (para 61). Lim does not disclose the sensor being disposed on the ceiling.
Pan teaches a component disposed on a ceiling of the space (Fig 1, UV lamp 1 and ceiling 5). Although Pan doesn’t specifically teach the sensor being in the ceiling, it would be obviously to move the sensor anywhere in the space in order to get an accurate reading of the entire space.
It would be obvious to a person of ordinary skill in the art before the effective filing date to situate the sensor of Lim on the ceiling of the space, as taught by Pan. A person of ordinary skill in the art would do this so the entire disinfection space is within range of the sensor, and so that the apparatus would not affect normal operation of the elevator, as taught by Pan.
Regarding claim 4, Lim teaches all of the claim limitations as set forth above. Lim does not disclose an ultraviolet emitting device.
Pan teaches a disinfection and sterilization apparatus, wherein the disinfection and sterilization component comprises an ultraviolet emitting device (Fig 1, UV lamp 1) configured to disinfect and sterilize the space with ultraviolet irradiation (para. 13).
It would be obvious to a person of ordinary skill in the art before the effective filing date to add the UV lamp, as taught by Pan, to the sterilizing and disinfecting device of Lim.  A person of ordinary skill in the art would add multiple forms of disinfecting in order to ensure complete coverage of the desired space. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (cited above) in view of Chen (CN 109106959) (English machine translation) and Field (US 3,850,002).
Regarding claim 3, Lim discloses all of the claim limitations as set forth above. Lim does not disclose a hose or a spool.
Chen teaches a disinfection and sterilization apparatus, further comprising: a hose, wherein one end of the hose is fixed on a ceiling of the space (Fig 1, hose 11), and the other end is connected with the disinfection and sterilization component (Fig 1, disinfection nozzle 9), and an electrical connection line between the disinfection and sterilization component and the disinfection and sterilization control component is located inside the hose (para. 4). Chen does not teach a spool.
It would be obvious to a person of ordinary skill in the art before the effective filing date to use a hose, as taught by Chen, to connect the spray nozzle with the reservoir of Lim. A person of ordinary skill in the art would do this in order to provide a greater range for the disinfecting spray.
Field teaches  a spool, wherein the spool is fixed to a ceiling of the space, the hose is wound on the spool, and the spool is wound under control of the disinfection and sterilization control component (Col 3, Lines 43-46), so as to determine a position of the disinfection and sterilization component in a height direction of the space (Col 3, Lines 49-56). Although Field teaches a wire, the same reel/spool system is capable of being used with a hose. Also, the controller of Field is able to determine when the hose is within a basket, meaning it is also able to determine and control the height of the hose within a space. Additionally, it would be obvious to position the hose and spool anywhere in the space to allow the hose to reach the entire disinfection area.
It would be obvious to a person of ordinary skill in the art before the effective filing date to use a spool, as taught by Field, to wind or unwind the hose in the disinfection device of Lim and Chen. A person of ordinary skill in the art would do this as to not inhibit normal operation of the space, nor allow passengers to interact with the disinfection device.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (cited above) in view of Pan (cited above), Field (cited above) and Chen (CN 106379779) (English machine translation).
Regarding claim 20, Lim discloses all of the claim limitations as set forth above. Lim does not disclose the type of interior space, a spool, or specifically disinfecting high-touch areas.
Pan teaches a disinfection and sterilization apparatus, wherein the space is an interior space of an elevator, a train car, an automobile, or an aircraft (abstract). 
It would be obvious to a person of ordinary skill in the art before the effective filing date to use the disinfection device of Lim to disinfect and sterilize any small, contained area where many people frequently enter and exit, like an elevator, taught by Pan.  A person of ordinary skill in the art would use a device to automatically disinfect these types of areas to help control the spread of germs throughout the population.
Field teaches the disinfection and sterilization control component is configured to control winding of a spool (Fig 2, controller 64), so as to control the disinfection and sterilization component to automatically reach a specified height position of the interior space (Col 3, lines 49-56). The controller of Field is able to determine when the hose is within a basket, meaning it is also able to determine and control the height of the hose within a space. 
It would be obvious to a person of ordinary skill in the art before the effective filing date to use control the spool, as taught by Chen, to reach the entire area with the disinfection device of Lim and Pan. A person of ordinary skill in the art would control the spool to ensure that the entire area was being disinfected with the disinfection fluid.
Chen teaches concentrating the disinfection and sterilization of high-touch areas including buttons or handrails inside the interior space (para. 19).
It would be obvious to a person of ordinary skill in the art before the effective filing date to focus the disinfection by the device of Lim, Pan, and Field, on the most frequently touched areas of the space, as taught by Chen. A person of ordinary skill in the art would do this because these parts are touched by the majority of people using the elevator and would harbor the most germs and bacteria, as taught by Chen. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRISCILLA BROWNING whose telephone number is (571)272-2686. The examiner can normally be reached Monday-Friday 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 1799                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799